Name: Council Regulation (EEC) No 3466/89 of 30 October 1989 relating to the conclusion of the Protocol defining, for the period 3 May 1989 to 2 May 1990, the fishing opportunities and financial compensation provided for in the Agreement between the European economic Community and the Government of the people's Republic of Angola on fishing off Angola
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 8 Official Journal of the European Communities 23 . 11 . 89 COUNCIL REGULATION (EEC) No 3466/ 89 of 30 October 1989 relating to the conclusion of the Protocol defining, for the period 3 May 1989 to 2 May 1990, the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas the two Parties have held negotiations pursuant to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing offAngola ( 2 ), signed in Luanda on 1 February 1989 , to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the first Protocol ; Whereasj as a result of those negotiations , a new Protocol defining the fishing opportunities and financial compensation provided for in the said Agreement for the period 3 May 1989 to 2 May 1990 was initialled on 10 May 1989 ; Whereas it is in the Community's interest to approve the Protocol , Article 1 The Protocol defining , for the period 3 May 1989 to 2 May 1990 , the fishing opportunities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the People's Republic ofAngola on fishing off Angola is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1989 . For the Council The President J.-P. SOISSON (*) OJNoC 291 , 20. 11 . 1989 . ( 2 ) OJ No L 341 , 3 . 12. 1987 , p . 2 . ( 3 ) The date ofentry into force of theAgreement will be published in the Official Journal, of the European Communities by the General Secretariat of the Council .